GEORGE JANVIER, Judge pro tem.
This is a suit for workmen’s compensation. Plaintiff seeks a judgment against the insurer of the employer asking that it be determined that he is totally and permanently disabled. Defendant admits its status as insurer of the employer, but denies all of the allegations of the petition, contending that there is not sufficient proof that there was any accident at all, and contending further that plaintiff is not disabled to any extent as a result of any accident occurring during the course of employment, if there was any accident.
There was judgment dismissing the suit and plaintiff has appealed.
Plaintiff sought, to prove that in the course of his employment, while he was lifting a sack of potatoes, he felt a sudden pain in his back. There was no corroboration of this statement as to the occurrence of any such “accident.” He contends that he sustained a herniated disc in his spine and traumatic neurosis, which resulted from this injury, and is now totally disabled.
In his reasons for judgment the District Judge discussed in great detail the testimony of the many doctors who had examined the plaintiff and concluded with the following statement:
“Taking the record as a whole, and all the testimony, it fails to demonstrate that there is anything physically wrong with the plaintiff. Insofar as his claim for traumatic neurosis, the Court is far from impressed with the testimony in this case, especially in the light of the testimony of the plaintiff’s superior, Mr. Soden, who testified as to the plaintiff’s activities when he returned to work in Soden’s establishment."
We shall refer only to the testimony of one doctor who stated that he thought that plaintiff was suffering from neurosis. This doctor, we may add, stated that there is no such medical term as traumatic neurosis and that any neurosis results from some sort of trauma. He stated that he based his opinion entirely on what the plaintiff himself said in one interview. Except for this testimony, there is practically no evidence which supports the claim of plaintiff that there was an accident, and the overwhelming weight of the testimony makes it evident that there is no manifest error in the conclusion reached below.
The record makes it abundantly clear that plaintiff has not borne the burden of proving the allegations of his petition.
The .judgment appealed from is affirmed at the cost of appellant.
Affirmed.